MRM:PGS

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

wee eee ee ee eee ee eee eee eee eee xX
UNITED STATES OF AMERICA COMPLAINT.
- against - (18 U.S.C. § 2252(a)(2))
21-MJ-239
DAMON RALLIS,
Defendant.
eee eee eee ee ee eee ee eee ee ee ee x

EASTERN DISTRICT OF NEW YORK, SS:

MICHELLE L. GROFF, being duly sworn, deposes and states that she is a
Special Agent with the Federal Bureau of Investigation (“FBI’’), duly appointed according to
law and acting as such.

On or about and between April 4, 2020 and April 6, 2020, both dates being
approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendant DAMON RALLIS, did knowingly and intentionally distribute one or more visual
depictions using a means and facility of interstate and foreign commerce, which visual
depictions had been mailed, and had been shipped and transported in and affecting interstate
and foreign commerce, and which contained materials which had been mailed and so shipped
and transported, by any means including by computer, the production of such visual
depictions having involved the use of one or more minors engaging in sexually explicit
conduct, and such visual depictions were of such conduct.

(Title 18, United States Code, Section 2252(a)(2))
The source of your deponent’s information and the grounds for his/her belief
are as follows:!

l. I am a Special Agent with the Federal Bureau of Investigation (“FBI”),
assigned to the Long Island Child Exploitation Task Force (the “Task Force”), and have been
involved in the investigation of numerous cases involving the sexual exploitation of children.
I am familiar with the facts and circumstances set forth below from my participation in the
investigation; my review of the investigative file, including the defendant’s criminal history
record; and from reports of other law enforcement officers involved in the investigation.

2. On February 23, 2021, Task Force officers and agents executed a
search warrant, authorized by United States Magistrate Judge Anne Y. Shields (the “Search
Warrant’) at the residence of the defendant DAMON RALLIS in Southold, New York (the
“Premises”). That Search Warrant authorized the search for evidence of child pornography,
in violation of Title 18 United States Code, Sections 2252 and 2252A.

7. On or about February 8, 2021, the Task Force received information
from law enforcement officials conducting a federal investigation into child exploitation and
the distribution of child pornography in another district. Specifically, the information
provided that in early April 2020, a law enforcement officer acting in an undercover capacity
was participating in a private Kik “invite-only” chat group (the “Group’”’) with several
individuals. Within the Group, individuals were openly engaging in the exchange of child

pornography, including one user identified as “dirtydaddy43 1” (“Target Account”). On

 

I Because the purpose of this Complaint is to set forth only those facts

necessary to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
April 4, 2020, the individual utilizing the Target Account shared one video file containing
child pornography with the Group. Thereafter, on April 6, 2020, the Target Account shared
five photographic images of child pornography with the Group. I reviewed these files, two
of which are described below:

a. File 1: a video, approximately 1 minute in length, with a pre-
pubescent male toddler standing naked in a bathtub besides a female, the female is
performing oral sex on the toddler for approximately 40 seconds, then the video depicts the
female attempting to have sexual intercourse with the child for the remainder of the video;
and

b. File 2: an image of a nude pre-pubescent male toddler lying face
down on a bed with his buttocks elevated holding what appears to be a yellow toy in his left
hand. A nude female is sitting next to the child on the bed and using her hands to spread
apart his buttocks and expose his anus.

3. Further investigation revealed that the Target Account had distributed
the above-referenced images of child pornography using a computer that was connected to an
IP Address registered to an Optimum/Altice account that is leased to subscriber “Damon
Rallis” with the Premises as the registered address.

4. On February 23, 2021, agents executed the Search Warrant on the
Premises. The defendant DAMON RALLIS was home at the time the Search Warrant was
executed, spoke to agents and agreed to be interviewed. Before interviewing the defendant,

agents advised him of his Miranda rights. The defendant waived those rights and stated the

 

following, in sum and substance that: (a) he lives at the Premises; (b) he uses the internet to

view child pornography; (c) he has used the internet application Kik under user name
“dirtydaddy431” to post images of child pornography; (d) he viewed child pornography on
the internet as recently as February 22, 2021; and (e) after viewing child pornography, he
deletes the images.
5. Additionally, during the above-referenced interview, the defendant
DAMON RALLIS was shown images of child pornography posted under the Target
Account, and admitted the he remembered posting some of the images to Kik.
WHEREFORE, your deponent respectfully requests that the defendant

DAMON RALLIS be dealt with according to law.

LM rf

MICHEL/# LU. GROFF
Special Ue
Federal Bureau of Investigation

Sworn to before me this
23rd day of February, 2021

4)

vue

THE HONORABLE ANNE Y. SHIELDS
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK

 
